Action to recover damages for trespass upon land by cutting and removing timber trees therefrom.
From judgment for plaintiff, in accordance with the verdict, defendant appealed to the Supreme Court.
Plaintiff and defendant are owners of adjoining tracts of land, situate in Cherokee County, North Carolina.
This action involves title to a parcel of land, containing about twenty-four acres, and grows out of a controversy as to the location of the dividing line between said tracts of land. The determinative questions involve, first, the location of the beginning point called for in the grant and deeds under which plaintiff claims title to the land in dispute; and, second, the possession of said land by defendant and those under whom he claims. *Page 820 
There was evidence in support of the verdict. We find no error in the instructions of the court in the charge to the jury. The assignments of error on defendant's appeal to this Court cannot be sustained. They present no questions which seem to require or justify discussion. The judgment is affirmed. There is
No error.